Title: Benjamin Franklin and John Adams to the President of the Congress, 23 July 1778
From: Franklin, Benjamin,Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Passy July 23d. 1778
     
     We have just received a Message from Monsr. Le Comte De Vergennes, by his Secretary, acquainting Us; that Information is received from England of the Intention of the Cabinet there, to offer (by additional Instructions to their Commissioners) Independence to the United States, on Condition of their making a Separate Peace, relying on their Majority in both Houses, for Approbation of the Measure. M. De Vergennes, upon this Intelligence requests, that we would write expressly to acquaint the Congress, that tho’ no formal Declaration of War has yet been published, the War between France and England is considered as actualy existing from the time of the Return of the Ambassadors; and that if England should propose a Peace with France, the immediate Answer to the Proposition would be, our eventual Treaty with the United States is now in full Force; and we will make no Peace but in Concurrence with them. The same Answer it is expected, will be given by the Congress, if a seperate Peace should be proposed to them. And we have given it as our firm Opinion, that such an Answer will be given by you, without the least Hesitation or Difficulty, tho’ you may not have been informed before, as you now are, that War being actually begun, the Eventual Treaty is become fully and compleatly binding. We are with great Respect, Sir, your most obedt. & most humble Servants
     
      B Franklin
      John Adams
     
    